Title: To George Washington from Thomas Jefferson, 2 July 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond July 2. 1780.

I have received from the Committee of Congress at Headquarters three letters calling for aids of men & provisions. I beg leave to refer you to my letter to them of this date on those subjects. I thought it necessary however to suggest to you the preparing an arrangement of officers for the men: for tho’ they are to supply our battalions, yet as our whole line of officers almost are in captivity, I suppose some temporary provision must be made. we chearfully transfer to you every power which the executive might exercise on this occasion. as it is possible you may cast your eye on the unemployed officers now within the state, I write to Genl Muhlenburg to send you a return of them. I think the men will be rendezvoused within the present month. The bill indeed for raising them is not actually passed but it is in it’s last stage, and no opposition to any essential parts of it. I will take care to notify you of it’s passage.
I have with great pain perceived your situation: and the more so as, being situated between two fires, a division of sentiment has arisen both in Congress & here, to which the resources of this country should be sent. the removal of Genl Clinton to the Northward must of course

have great influence on the determination of this question; and I have no doubt but considerable aids may be drawn hence for your army, unless a larger one should be embodied in the South than the force of the enemy there seems to call for. I have the honor to be with every sentiment of esteem & respect Your Excellency’s most obedient & most humble servt

Th: Jefferson

